Appeal from a judgment of the Supreme Court (Dier, J.), entered May 31, 1990 in Essex County, upon a decision of the court in favor of plaintiffs.
At trial, defendants argued that one of the piers of the dock at issue belonged to them because it was allegedly built on a portion of property over which they had a right-of-way and right to build a dock. Expert testimony at trial, however, indicated that no part of the dock was located on defendants’ right-of-way. Based on this testimony and the record before us, we are of the view that Supreme Court properly determined that defendants did not own or have a right to use the dock. The court therefore properly enjoined defendants from using or obstructing plaintiffs’ use of the dock (see, Town of Ithaca v Hull, 174 AD2d 911; Daetsch v Taber, 149 AD2d 864). Defendants’ remaining contentions have been reviewed and rejected as being without merit.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Mahoney, JJ., concur. Ordered that the judgment is affirmed, with costs.